Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 5, Applicant claims an “additive”, but the instant disclosure does not expand on what this additive is.  The specification discloses a “additive”, but stops short of describing, to one of ordinary skill,  what this “additive” is and therefore does not reasonably convey the invention to one of ordinary skill.
Likewise, in claim 6, Applicant claims a “catalyst”, but the instant disclosure does not expand on what this catalyst is.  The specification discloses a “catalyst”, but stops short of describing, to one of ordinary skill,  what this “additive” and therefore does not reasonably convey the invention to one of ordinary skill.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the electrochemical changing of the oxidation number of the reduction-oxidation pair" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 claims “wherein the electrochemical changing of the oxidation number of the reduction-oxidation pair is effected by means of additives”.  This claim adds confusion as it is not clear if this “additive” is the same as the “first component” of claim which also changes the oxidation number of the reduction-oxidation pair.  Clarification is required.  From the specification there is not a clear indication of what this “additive” is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bednarz (DE102007011311 A1 with references made to the machine translation submitted with an IDS) in view of Kim (US 2015/0017556).
Regarding claims 1, 8 and 10, Bednarz discloses a method and system for operating an electrically rechargeable redox flow battery 
comprising a first chamber (113) and a second chamber (112) separated by a membrane (114), with the first chamber housing a cathode (116) and the second chamber housing an anode (115), the method comprising: 
introducing a first electrolyte as catholyte into the first chamber (via pump 124); 
introducing a second electrolyte as anolyte into the second chamber (via pump 123); 
a first pump (124) for delivering a catholyte through the first chamber; 
a second pump (123) for delivering an anolyte through the second chamber; and 
a feed device for feeding a first component into at least one of the first chamber or the second chamber (see Fig. 1 which illustrates a feeding device, such as 31a or 22, that can feed material into each chamber); 
wherein at least one of the first electrolyte or the second electrolyte comprises a reduction-oxidation pair (see paragraph 2 which discloses anolyte and catholye redox pairs involving vanadium, a polyoxometalate); 
introducing a first amount of a first component to at least one of the first electrolyte and the second electrolyte comprising a reduction-oxidation pair to change an oxidation number of the reduction-oxidation pair (such as adding oxygen, as described in paragraph 29 which regenerates the catholyte and changes the oxidation number);
Bednarz teaches a process in which the catholyte and anolyte of the battery are periodically regenerated (paragraphs 29-30) but does not explicitly disclose a process in which the residual capacity/state of charge is measured and an amount of the first component is introduced based on this measured value.
Kim also discloses a redox flow battery system with vanadium as an oxidation-reduction pair (see abstract and Fig. 1).
Kim teaches that the battery is monitored by measuring a number of variables, including state of charge/residual capacity (paragraph 25).  Kim then goes on to teach that the oxidation number of the catholyte/anolyte are monitored and controlled based on these measurements.  This control strategy includes injecting and oxidant and/or reducer (such as hydrazine) into the catholyte/anolyte in order to adjust the oxidation numbers (paragraph 25).  Kim teaches this process as a way of avoiding shutting down the battery in order to balance the oxidation number in real time without having to re-mix the electrolytes or shut down operation (paragraph 20).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the oxidation number control method of Kim to the process of Bednarz in order to avoid shutting down the battery in order to balance the oxidation number in real time without having to re-mix the electrolytes or shut down operation.
Regarding claim 2, Bednarz further discloses the addition of the first component is carried out in the discharged state of the redox flow battery (see paragraph 29 which indicates that regeneration of the catholyte/injection of the first component happens continuously including a discharged state of the cell). 
Regarding claim 4, Bednarz further discloses wherein the electrochemical changing of the oxidation number of the reduction-oxidation pair is effected by a first activating electrode (such as the cathode, 116 which serves as both the cathode and the first activating electrode) in the first chamber and/or by a second activating electrode such as the anode, 115 which serves as both the anode and the second activating electrode) in the second chamber (the electrodes will facilitate ion and electron transfer of the vanadium of Bednarz).
Regarding claim 9, Bednarz further discloses the first chamber comprises a first activating electrode (such as the cathode, 116); the second chamber comprises a second activating electrode (such as the anode 115); and the first and second activating electrodes are suitable for bringing about an electrochemical change in the reduction-oxidation pair (the electrodes will facilitate ion and electron transfer of the vanadium of Bednarz). 

Allowable Subject Matter
The indicated allowability of claims 5-7 is withdrawn in view of the amendments to claim 1.

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. Applicant claims that the limitations of claim 3 were incorporated into claims 1 and 8.  However, in light of the multiple amendments to the claims which define the location of where the first component is introduced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725